Title: From Thomas Jefferson to Levi Lincoln, 25 June 1806
From: Jefferson, Thomas
To: Lincoln, Levi


                        
                            Dear Sir
                            
                            Washington June 25. 06.
                        
                        It gave me great pleasure to recieve your letter of the 17th. and especially to learn you had accepted your
                            new post. The Newspapers tell us that Dr. Eustis has qualified. mr Gerry I presume & Genl. Heath must have reasons of
                            justification for declining unknown to us at a distance. otherwise we should say that a good souldier does not retire on
                            carrying the town merely, while the citadel is still in the enemy’s hands. I presume however it will be surrendered at the
                            end of this campaign, as all hopes of relief will then be desperate.
                        Every communication from mr Monroe strengthen’s our expectation that the new pretence of the British to
                            controul our commerce with belligerent colonies will be properly restricted and the outrages on our seamen brought to an
                            end. I had apprehended that the attempts of a little party of seceders in Congress to assassinate our negociations for
                            peace & justice from Spain and France, by proclaiming views communicated to them in confidence, and using a language of
                            irritation calculated to indispose those powers to listen to us, would have effected their views and forced us into what
                            they deemed necessary for the liberties of mankind, war with Spain & France & consequently alliance with Britain. but
                            the course which things are taking in Europe, & some symptoms at Madrid & Paris, induce me now to hope we may obtain
                            the same ground which was put in our power last autumn. on the whole I do hope that at the next session of Congress we may
                            inform the nation that we have brought to an end the wrongs they have been suffering from one people, & obtained from
                            another, justice, peace, & perhaps an arrondissement of empire which may promise us long years of tranquility. there
                            will be some gratification too, personally, in proving to our constituents that their old servants have done nothing
                            either in the ways of wickedness or of folly, to forfiet their confidence, nor their new & unfledged friends any thing
                            to merit it. as our measures will have resulted in peace, the inference is that the contrary measures pressed on us would
                            have resulted in contrary effects.
                        The proposition respecting the marshalship mentioned in your letter, was, as you supposed, not the first.
                            another had been weightily patronised, & had produced such a degree of commitment as cannot but have influence in our
                            final determination. certainly every act would give me superior pleasure inasmuch as it would be pleasing to you. but my
                            knowledge of you also places me at my ease in giving to all considerations the whole weight which they are in justice &
                            duty entitled to recieve.   Accept my friendly salutations & assurances of continued attachment & respect
                        
                            Th: Jefferson
                            
                        
                    